Deen, Presiding Judge.
The appellant, Wendell Allen, was convicted of armed robbery.1 On appeal, Allen contends that reversible error occurred in the jury instructions and when the State impermissibly placed his character in issue. Held:
1. Allen contends that the trial court erred in failing to instruct the jury on alibi, even though defense counsel specifically stated, in *779response to the trial court’s inquiry, that he had no objections to the jury charge. The Supreme Court has held otherwise. Hill v. State, 237 Ga. 523 (3) (228 SE2d 898) (1976).
Decided April 4, 1988.
Christopher C. Edwards, Timothy C. Cramer, Otis H. Weaver, Jr., for appellant.
Johnnie L. Caldwell, Jr., District Attorney, Eric D. Hearn, Assistant District Attorney, for appellee.
2. Allen’s other complaint about the trial court’s charge on the definition of theft similarly was waived by virtue of his negative response to the trial court’s specific inquiry as to any objections to the jury instructions. Taylor v. State, 174 Ga. App. 323 (1) (329 SE2d 625) (1985).
3. During the presentation of the State’s evidence, the arresting police officer testified that he found a needle and syringe, which contained a liquid, in Allen’s pocket. He asked if Allen were diabetic, and when Allen said no, the officer placed him under arrest for violation of the Georgia Controlled Substances Act, and as a suspect for armed robbery. Upon cross-examination of Allen later in the trial, the State elicited more testimony from Allen about the syringe, as well as Allen’s testimony about being unemployed for six months. We will not address Allen’s present contention that this evidence impermissibly placed his character in issue, because no objection to any of this testimony was raised before the trial court. Roose v. State, 182 Ga. App. 748 (1) (356 SE2d 675) (1987).

Judgments affirmed.


Carley and Sognier, JJ., concur.


 There is really only one appeal from Allen’s conviction; two appeals having been docketed because two notices of appeal were filed.